

115 HRES 161 IH: Recognizing the 100th anniversary of the Academy of Nutrition and Dietetics, the world’s largest organization of food and nutrition professionals.
U.S. House of Representatives
2017-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 161IN THE HOUSE OF REPRESENTATIVESMarch 1, 2017Ms. Fudge (for herself and Mr. Tiberi) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONRecognizing the 100th anniversary of the Academy of Nutrition and Dietetics, the world’s largest organization of food and nutrition professionals. 
Whereas October 20, 1917, was the date on which the constitution and bylaws of the Academy of Nutrition and Dietetics (then known as the American Dietetic Association) were adopted; Whereas the Academy was founded in Cleveland, Ohio, by a group of visionary women dedicated to helping the American government conserve food and improve the public’s health and nutrition during World War I; 
Whereas during its first century, the Academy has grown from a charter membership of 58 into a worldwide, diverse membership of more than 75,000 registered dietitian nutritionists, dietetic technicians, scientists, clinicians, educators, students, and other food and nutrition practitioners;  Whereas members of the Academy have from the organization’s founding to the present day played a pivotal role in shaping the public’s food choices, improving people’s nutritional status, and preventing and treating chronic diseases across the lifecycle; and 
Whereas October 20, 2017, should be commemorated as the 100th anniversary of the Academy of Nutrition and Dietetics: Now, therefore, be it That the House of Representatives— 
(1)commemorates the 100th anniversary of the Academy of Nutrition and Dietetics; and (2)expresses hope that the Academy of Nutrition and Dietetics proudly will enter its second century and honor its distinguished history by continuing to improve the Nation’s health, by setting as bold a vision for the future as its founders did in 1917, and by advancing the profession of dietetics through research, education and advocacy. 
